Citation Nr: 0732893	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's hearing loss was first identified many 
years after his discharge from service and is not the result 
of a disease or injury in service.

2.  The veteran's tinnitus was first noticed many years after 
his discharge from service and is not the result of a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active service and may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307(a)(1), 
3.307(a)(3), 3.385, 3.309, 3.309(a) (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The September 2003 VCAA notice letter provided to the veteran 
encompassed the first three of the four elements above, but 
failed to specifically notify the veteran that he should 
provide any evidence in his possession relevant to his 
claims.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements described 
above is presumed to create prejudicial error.  See Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id.  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The September 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claims, asked him to send the information or evidence to VA, 
and provided examples of the types of evidence, both medical 
and lay, that could be submitted.  The letter specifically 
asked the veteran to send to the RO any medical reports he 
had.  The Board concludes that a reasonable person could be 
expected to understand from this notice that any relevant 
evidence should be submitted during the development of the 
claims.  See Pelegrini II at 120-21.  Accordingly, the Board 
concludes that the failure to specifically notify the veteran 
that he should provide any evidence in his possession 
relevant to his claims was harmless error.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Furthermore, since the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
for service connection and herein upholds the RO's denial of 
those claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed concerning those claims.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  The veteran had VA 
audio examination in November 2003.  The veteran's VA medical 
treatment records and identified private medical records have 
been obtained to the extent available.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
There is no indication in the record that any additional 
evidence relevant to the claims is available but is not part 
of the claims file.  The current record medical evidence is 
adequate for purposes of the Board's decision of the appeals 
of the RO decisions of those claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claims

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that his hearing disability 
was caused by his work while serving for 4 years on a ship in 
the U.S. Navy

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, the law also provides that, where a veteran 
served ninety days or more of active military service, and 
certain chronic disorders, to include sensorineural hearing 
loss, become manifest to a degree of at least 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307(a)(1) and 
(3), 3.309(a) (2007).

The evidence of record includes a November 2003 report from a 
VA audio examination which documents that the veteran 
currently has bilateral sensorineural hearing loss and 
tinnitus.  The results of auditory testing show that the 
veteran's hearing loss can be considered a disability under 
38 C.F.R. § 3.385 (2007).  The examiner notes that the 
veteran's service medical records show only minimal testing 
of his ears upon his enlistment and no testing upon his 
separation.  The examiner reports that the veteran said he 
began to notice his hearing loss only 10 years before the 
examination, which was 35 years after his separation from 
service, and he noticed his tinnitus beginning 20 to 30 years 
before the examination, at least 10 years after his 
separation from service.  The examiner opines that the onset 
of the veteran's hearing disability many years after his 
service in the military makes it not likely that his hearing 
loss and tinnitus are related to his military service.

No medical evidence of record after the veteran's 1961 
military separation examination report is dated earlier than 
2003.  The service medical records, including the separation 
examination report, do not show any hearing loss or tinnitus.  
Therefore, no medical evidence shows the presence of 
sensorineural hearing loss within the first post-service year 
so as to permit a grant of service connection on a 
presumptive basis.  Without medical evidence of a nexus 
between the veteran's current hearing loss and tinnitus and 
his time in military service, particularly in light of the VA 
audio examiner's conclusion that service incurrence of the 
hearing problems is less likely than not or unlikely, service 
connection for the hearing disabilities cannot be 
established.  See Hickson, supra; see also Gilbert, 1 Vet. 
App. 49 (claim is denied when the evidence for and against 
the claim is not at least in relative equipoise).

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current hearing loss and tinnitus are related to service.  
There is not an approximate balance of positive and negative 
evidence.  The Board concludes that the preponderance of the 
evidence is against the noted claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


